Annual Shareholders’ Meeting April 28, 2011 1 2 }Please remember that during today’s program, representatives of Fulton may make forward-looking statements with respect to Fulton’s financial condition, results of operations and business. }These forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond Fulton’s control and difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. }Fulton undertakes no obligation, other than required by law, to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. }In our quarterly earnings releases and other material news releases which our available on our website at www.fult.com, we include our safe harbor statement on forward-looking statements; we refer you to this statement in those news releases and the statementis incorporated into this presentation. }For a more complete discussion of certain risks and uncertainties affecting Fulton, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in Fulton’s filings with the Securities and Exchange Commission. 3 }Tape recorders and cameras are not permitted in the meeting. }The display of placards and signs is prohibited. }Please be considerate of others silence or turn off your cell phone during the meeting. }Any questions and comments should be directed to the chairperson of the meeting during the Question and Answer period.
